Exhibit 10.11

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD MEMORANDUM

EMPLOYEE (SR RET)

 

Employee: [FIRST NAME] [LAST NAME] Grant Date: [GRANT DATE] Number of Shares
Subject to Award: [NUMBER OF SHARES] Date Vested:

1/3 of Shares Subject to Award

2nd anniversary of Grant Date

1/3 of Shares Subject to Award

3rd anniversary of Grant Date

1/3 of Shares Subject to Award

4th anniversary of Grant Date

Additional terms and conditions of your Award are included in the Employee
Restricted Stock Unit Agreement. As a condition to your receipt of Shares, you
must log on to Fidelity’s website at www.netbenefits.fidelity.com and accept the
terms and conditions of this Award within 120 calendar days of your Award Grant
Date. If you do not accept the terms and conditions of this Award within such
time at www.netbenefits.fidelity.com, this Award will be forfeited and
immediately terminate.

Note: Section 4(c) of the Employee Restricted Stock Unit Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this Award, you agree to be bound by these restrictions.



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you Restricted Stock
Units (the “Award”) entitling you to receive such number of shares of Company
common stock (the “Shares”) as set forth in the Award Memorandum on the terms
and conditions set forth in this agreement (this “Agreement”), the Award
Memorandum and the terms of the Plan. Capitalized terms used in this Agreement
and not defined herein shall have the meanings set forth in the Plan.

In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.

 

1. Grant Date. The Award is granted to you on the Grant Date set forth in the
Award Memorandum.

 

2. Vesting. Provided that you are an employee as of the applicable date, this
Award will vest as indicated in the Award Memorandum, and, subject to any
deferral election then in effect, the Shares subject to this Award will be
issued as indicated in this Agreement. This Award also may continue to vest
following your Retirement (as defined below) as described in Section 5(a).

 

3. Termination of Award. Your Award shall terminate in all events on the earlier
of (a) the date upon which vesting is no longer permitted pursuant to Section 5
of this Agreement or (b) your failure to accept the terms of this Agreement, the
Award Memorandum and the Plan within the time period and in the manner specified
in this Agreement.

 

4. Confidential Information; Non-Competition; Related Covenants.

 

  (a) Definitions.

 

  (i) “Fiserv” means the Company, its direct and indirect subsidiaries,
affiliated entities, successors, and assigns.

 

  (ii) “Confidential Information” means all trade secrets, Innovations (as
defined below), confidential or proprietary business information and data,
computer software, and database technologies or technological information,
formulae, templates, algorithms, designs, process and systems information,
processes, intellectual property rights, marketing plans, client lists and
specifications, pricing and cost information and any other confidential
information of Fiserv or its clients, vendors or subcontractors that relates to
the business of Fiserv or to the business of any client, vendor or subcontractor
of Fiserv or any other party with whom Fiserv agrees to hold information in
confidence, whether patentable, copyrightable or protectable as a trade secret
or not, except: (A) information that is, at the time of disclosure, in the
public domain or that is subsequently published or otherwise becomes part of the
public domain through no fault of yours; or (B) information that is disclosed by
you under order of law or governmental regulation; provided, however, that you
agree to notify the General Counsel of Fiserv upon receipt of any request for
disclosure as soon as possible prior to any such disclosure so that appropriate
safeguards may be maintained.

 

  (iii)

“Competing Product or Service” means any product or service that is sold in
competition with, or is being developed and that will compete with, a product or
service developed, manufactured, or sold by Fiserv. For purposes of this
Section 4, Competing Products or Services as to you are limited to products
and/or services with respect to which you

 

1



--------------------------------------------------------------------------------

  participated in the development, planning, testing, sale, marketing or
evaluation on behalf of Fiserv during any part of your employment with Fiserv,
or after the termination of your employment, during any part of the 24 months
preceding the termination of your employment with Fiserv, or for which you
supervised one or more Fiserv employees, units, divisions or departments in
doing so.

 

  (iv) “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in the sale
or marketing of any Competing Product or Service.

 

  (v) “Innovations” means all developments, improvements, designs, original
works of authorship, formulas, processes, software programs, databases, and
trade secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 

  (vi) “Moral Rights” means any rights to claim authorship of a work of
authorship, to object to or prevent the modification of any such work of
authorship, or to withdraw from circulation or control the publication or
distribution of any such work of authorship.

 

  (vii) “Client” means any person, association or entity: (A) for which you
directly performed services or for which you supervised others in performing
services with Fiserv, during any part of your employment with Fiserv, or after
the termination of your employment, during any part of the 24 months preceding
the termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 

  (viii) “Prospective Client” means any client: (A) with which Fiserv was in
active business discussions or negotiations at any time during any part of your
employment with Fiserv, or after the termination of your employment, during any
part of the 24 months preceding the termination of your employment with Fiserv,
in which you participated or for which you directly performed services or for
which you supervised others in performing services with Fiserv; or (B) about
which you have Confidential Information as a result of your employment with
Fiserv.

 

  (b) During your employment, Fiserv will provide you with Confidential
Information relating to Fiserv, its business and clients, the disclosure or
misuse of which would cause severe and irreparable harm to Fiserv. You agree
that all Confidential Information is and shall remain the sole and absolute
property of Fiserv. Upon the termination of your employment for any reason, you
shall immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board of Directors of the Company:

 

  (i) You will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of
Fiserv, other than in connection with the authorized activities conducted in the
course of your employment with Fiserv. You agree to take all reasonable steps
and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information.

 

2



--------------------------------------------------------------------------------

  (ii) All Innovations are and shall remain the sole and absolute property of
Fiserv. You will provide all assistance requested by Fiserv, at its expense, in
the preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or, where applicable, to waive, which waiver shall inure to
the benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 

  (c) You agree that, without the written consent of the Chief Executive Officer
of the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board of Directors of the Company, you shall
not engage in any of the conduct described in subsections (i) or (ii), below,
either directly or indirectly, or as an employee, contractor, consultant,
partner, officer, director or stockholder, other than a stockholder of less than
5% of the equities of a publicly traded corporation, or in any other capacity
for any person, firm, partnership or corporation:

 

  (i) During the time of your employment with Fiserv, you will not: (A) perform
duties as or for a Competitor, Client or Prospective Client of Fiserv (except to
the extent required by your employment with Fiserv); or (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv.

 

  (ii) For a period of 12 months following the termination of your employment
with Fiserv (or, in the case of Retirement, for a period of 12 months following
the later of (x) the date of the last restricted stock unit vesting event
following Retirement or (y) the latest date upon which you are entitled to
exercise an option following Retirement (in either case, assuming no
Post-Retirement Violation)), you will not: (A) perform duties as or for a
Competitor, Client or Prospective Client of Fiserv that are the same as or
similar to the duties performed by you for Fiserv at any time during any part of
the 24 month period preceding the termination of your employment with Fiserv;
(B) participate in the inducement of or otherwise encourage Fiserv employees,
clients, or vendors to currently and/or prospectively breach, modify, or
terminate any agreement or relationship they have or had with Fiserv during any
part of the 24 month period preceding the termination of your employment with
Fiserv; or (C) participate voluntarily or provide assistance or information to
any person or entity either negotiating with Fiserv involving a Competing
Product or Service, or concerning a potential or existing business or legal
dispute with Fiserv, including, but not limited to, litigation, except as may be
required by law.

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.

 

  (d) You acknowledge and agree that compliance with this Section 4 is necessary
to protect the Company, and that a breach of any of this Section 4 will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 4, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
Court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 4, or to enjoin you from performing services in
breach of Section 4(c) during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.

 

3



--------------------------------------------------------------------------------

  (e) You further agree that, in the event of your breach of this Section 4, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or any shares (or the value of any shares) delivered or
deliverable to you pursuant to any Fiserv bonus program, this Agreement, and any
other Fiserv plan or arrangement.

 

  (f) You agree that the terms of this Agreement shall survive the termination
of your employment with the Company.

 

  (g) YOU HAVE READ THIS SECTION 4 AND SECTION 5(a)(ii)(F) AND AGREE THAT THE
CONSIDERATION PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE
THAT GIVEN THE IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY
INFORMATION, THE POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE
FAIR AND REASONABLE.

 

5. Termination of Employment.

 

  (a) Vesting. If you cease to be an employee of the Company or any subsidiary
of the Company for any reason (a “Termination Event”), the unvested portion of
the Award shall terminate on the date on which such Termination Event occurs;
provided that, if the reason for your Termination Event is:

 

  (i) death or Disability, then the number of Shares issuable under this Award
as of the date of your death or Disability, subject to any deferral election
then in effect, shall be calculated as follows: (A) the total number of Shares
subject to this Award divided by four times (B) the number of Grant Date
anniversaries that have occurred since the Grant Date minus (C) the number of
Shares already issued to you or deferred pursuant to the Award;

 

  (ii) Retirement, then the unvested portion of the Award shall continue to vest
on the dates indicated in the Award Memorandum as if you had not ceased to be an
employee. Notwithstanding the foregoing:

 

  (A) If you receive written notification from the Compensation Committee that
you failed to provide for an orderly transition of your duties to a successor,
then any portion of the Award that is unvested as of the date of such
notification shall terminate as of such date.

 

  (B) If, at any time following your Retirement, one of the following events
occurs (a “Post-Retirement Violation”), then any portion of the Award that is
unvested as of the date of such Post-Retirement Violation shall terminate as of
the date such event occurs: (I) you commence employment of any kind (other than
board or public service, work for a not-for-profit or de minimis for-profit
employment); (II) you commence work of any kind for a Competitor, including as
an employee, board member, consultant or otherwise; or (III) you violate any
post-employment covenant applicable to you under any agreement in effect with,
or policy of, the Company or any of its subsidiaries, including without
limitation those set forth in Section 4.

 

4



--------------------------------------------------------------------------------

  (C) If, while this Award is outstanding, you commence employment or other work
of any kind following your Retirement, you are required to promptly provide
written notice to the Company of the name of your employer and the nature of
your position or other work.

 

  (D) If you receive any benefit under this Award after the date of a
Post-Retirement Violation, then you will be obligated to repay to the Company
the value of such benefit (with such value to be determined by the Company,
which may include a reasonable rate of interest) promptly following your receipt
of notice of such repayment obligation from the Company.

 

  (E) All determinations regarding whether you have engaged in a Post-Retirement
Violation shall be made by the Compensation Committee.

 

  (F) Without limiting any other provision of this Agreement, if a
Post-Retirement Violation described in
(ii)(B)(II) or (III) above occurs following Retirement, the Company shall be
entitled to recover the value of any amounts previously paid or payable or any
shares (or the value of any shares) delivered or deliverable to you pursuant to
any Fiserv bonus program, this Agreement, and any other Fiserv plan or
arrangement.

Notwithstanding the foregoing, if you die after Retirement and prior to the date
the Award vests in full (and provided that a Post-Retirement Violation has not
occurred), then the Award shall become fully vested as of the date of your
death.

If you are regularly scheduled to work less than 20 hours per calendar week for
the Company or any subsidiary of the Company, you will be deemed to have
experienced a Termination Event.

 

  (b) Retirement. For purposes of this Section 5, “Retirement” means the
cessation of service as an employee for any reason other than death, Disability
or termination for Cause if:

 

  (i) (A) you are at least 50 years of age and your age plus years of service to
the Company and its subsidiaries is equal to or greater than 70 (with at least 5
years of continuous service to the Company and its subsidiaries immediately
prior to such cessation of service) or (B) you are at least 55 years of age with
at least 5 years of continuous service to the Company and its subsidiaries
immediately prior to such cessation of service; and

 

  (ii) you have provided for an orderly transition of your duties to a
successor, including by: (A) providing notice to the Company’s Chief Executive
Officer (or, if you are the Chief Executive Officer, to the Chairman of the
Board of Directors) of your consideration of Retirement sufficiently in advance
of your proposed date of Retirement; and (B) assisting with the identification
and selection of, and transition of your duties to, a successor ((A) and
(B) being referred to herein collectively as the “Specified Transition
Requirements”).

If you meet the criteria in paragraph (i) above and you satisfy the Specified
Transition Requirements, your cessation of service will be deemed to be a
qualifying Retirement; provided that, the Compensation Committee may determine,
within 30 days after your cessation of service, that you failed to provide for
an orderly transition of your duties to a successor. By way of example only,
this could result from providing too short of notice or not providing an
adequate amount of transition assistance.

 

  (c) Change of Control. If a Change of Control of the Company occurs, the
provisions of Section 17(c) of the Plan shall apply to this Award. If the
successor or purchaser in the Change of Control has assumed the Company’s
obligations with respect to this Award or provided a substitute award as
contemplated by Section 17(c)(i) of the Plan and, within 12 months following the
occurrence of the Change of Control, you are terminated without Cause or you
terminate your employment for Good Reason (as hereinafter defined), this Award
or such substitute award shall become fully vested, and the provisions of
Section 4 shall immediately cease to apply.

 

5



--------------------------------------------------------------------------------

“Good Reason” means your suffering any of the following events without your
consent: (x) significant or material lessening of your responsibilities; (y) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (z) the Company requiring you to be based anywhere other than within
50 miles of your place of employment at the time of the occurrence of the Change
of Control, except for reasonably required travel to an extent substantially
consistent with your business travel obligations.

If the Change of Control of the Company occurs after your Retirement and prior
to the date this Award has become vested in full (and prior to the occurrence of
a Post-Retirement Violation), and if the successor or purchaser in the Change of
Control does not either assume the Company’s obligations with respect to the
Award or provide a substitute award, then this Award shall vest in full
immediately prior to the date of such Change of Control.

 

  (d) Service as Director. For purposes of this Agreement, an employee of the
Company, if also serving as a director, will not be deemed to have terminated
employment for purposes of this Agreement until his or her service as a director
ends, and his or her years of service will be deemed to include years of service
as a director.

 

  (e) No Further Obligation. The Company will have no further obligations to you
under this Award if the Award terminates as provided herein.

 

6. Deferral of Restricted Stock Units. If you are eligible to, and properly
elect to, defer delivery of all or part of the Shares otherwise issuable under
this Award, such deferral will be governed by the Restricted Stock Unit Deferral
Election Form executed by you separately from this Agreement.

 

7. Issuance of Shares. The Company, or its transfer agent, will issue and
deliver the Shares to you as soon as practicable after the Award vests (pursuant
to the terms hereof) with respect to such Shares, or, if a deferral election was
made, at the time specified in the Deferral Election Form; provided that, if the
Award vests as a result of a Termination Event resulting from your Disability
after you become Retirement-eligible, then the Shares will be delivered upon the
next scheduled vesting date after your separation from service within the
meaning of Code Section 409A. If you die before the Company has distributed any
portion of the vested Shares, the Company will issue the Shares to your estate
or in accordance with applicable laws of descent and distribution. The Shares
will be issued and delivered in book entry form, and the Company will not be
liable for damages relating to any delays in making an appropriate book entry or
any mistakes or errors in the making of the book entry; provided that the
Company shall correct any errors caused by it. Any such book entry will be
subject to such stop transfer orders and other restrictions as the Company may
deem advisable under (a) the Plan and any agreement between you and the Company
with respect to this Award or the Shares, (b) any applicable federal or state
laws and (c) the rules, regulations and other requirements of the Securities and
Exchange Commission (“SEC”) or any stock exchange upon which the Shares are
listed. The Company may cause an appropriate book entry notation to be made with
respect to the Shares to reference any of the foregoing restrictions.

 

8.

Non-Transferability of Award. Except as provided in the Plan, this Agreement and
the Award Memorandum, until the Shares have been issued under this Award, this
Award and the Shares issuable hereunder and the rights and privileges conferred
hereby may not be sold, transferred,

 

6



--------------------------------------------------------------------------------

  pledged, assigned, or otherwise alienated or hypothecated (by operation of law
or otherwise). Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Award, or of any right or privilege conferred hereby,
contrary to the provisions of the Plan or of this Agreement, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, this Award and the rights and privileges
conferred hereby shall immediately become null and void.

 

9. Conditions to Issuance of Shares. The Shares issued to you hereunder may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Company. The Company shall not be required to issue any
Shares hereunder prior to fulfillment of all of the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the SEC or any other governmental regulatory body, which the
compensation committee of the Board of Directors (the “Compensation Committee”)
shall, in its discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Compensation Committee shall, in its discretion, determine to be necessary
or advisable; (d) the lapse of such reasonable period of time following the date
of vesting of the Award or the payment event specified in a deferral election as
the Compensation Committee may establish from time to time for reasons of
administrative convenience (provided that any such period shall be in compliance
with Code Section 409A); and (e) your acceptance of the terms and conditions of
this Agreement, the Award Memorandum and the Plan within the time period and in
the manner specified in this Agreement.

 

10. Dividends; No Rights as Shareholder. If the Company declares a cash dividend
and the dividend record date occurs prior to the date the Award vests, you will
be credited with an additional number of Restricted Stock Units on the date the
cash dividends are paid to the Company shareholders equal to (a) the amount of
cash dividends payable with respect to a number of shares of stock equal to your
Restricted Stock Units divided by (b) the Fair Market Value of a Share on the
date the dividend is paid. These additional Restricted Stock Units will be
subject to the same terms and conditions as the Restricted Stock Units with
respect to which the dividend equivalents were credited. Until this Award vests
and the Shares are issued to you, you shall have no rights as a shareholder of
the Company with respect to the Shares. Specifically, you understand and agree
that you do not have voting rights or, except as provided in this Section 10,
the right to receive dividends or any other distributions paid with respect to
shares of Company common stock by virtue of this Award or the Shares subject
hereto.

 

11. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company as follows: Corporate
Secretary, Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to you shall be addressed to you at the address set forth in the
Company’s records from time to time.

 

12. Captions; Agreement Severable. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

 

13. Securities and Tax Representations.

 

  (a)

You acknowledge receipt of the prospectus under the Registration Statement on
Form S-8 with respect to the Plan filed by the Company with the SEC. You
represent and agree that you will

 

7



--------------------------------------------------------------------------------

  comply with all applicable laws and Company policies relating to the Plan,
this Agreement and any disposition of Shares and that upon the acquisition of
any Shares subject to this Award, you will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
to comply with applicable securities laws or this Agreement.

 

  (b) You represent and warrant that you understand the federal, state and local
income and employment tax consequences associated with the granting of the
Award, the vesting of the Award, the deferral of all or a portion of the Shares
otherwise issuable upon vesting of the Award, and the subsequent sale or other
disposition of any Shares. You understand and agree that when this Award vests
and Shares are issued, and you thereby realize gross income (if any) taxable as
compensation in respect of such vesting or issuance, the Company will be
required to withhold federal, state and local taxes on the full amount of the
compensation income realized by you and may also be required to withhold other
amounts as a result of such vesting. You also understand and agree that the
Company may be required to withhold certain payroll taxes in connection with
your Retirement or your termination due to Disability prior to the issuance of
Shares. You hereby agree to provide the Company with cash funds or Shares equal
in value to the federal, state and local payroll and income taxes and other
amounts required to be withheld by the Company or its subsidiary in respect of
any compensation income or wages in relation to the Award or make other
arrangements satisfactory to the Company regarding such amounts, which may
include deduction of such taxes from other wages owed to you by the Company or
its subsidiaries. All matters with respect to the total amount to be withheld
shall be determined by the Company in its sole discretion.

 

14. Market Stand-Off. The Company reserves the right to impose restrictions on
dispositions in connection with any underwritten public offering by the Company
of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended. Upon receipt of written notice
from the Company of a trading restriction, you agree that you shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer or
agree to engage in any of the foregoing transactions with respect to, any Shares
acquired under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

 

15. General Provisions.

 

  (a) None of the Plan, this Agreement or the Award Memorandum confers upon you
any right to continue to be employed by the Company or any subsidiary of the
Company or limits in any respect any right of the Company or any subsidiary of
the Company to terminate your employment at any time, without liability.

 

  (b) This Agreement, the Award Memorandum, the Plan and the Restricted Stock
Unit Deferral Election Form, if any, contain the entire agreement between the
Company and you relating to the Award and the Shares and supersede all prior
agreements or understandings relating thereto.

 

  (c) This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 

  (d) If any one or more provisions of this Agreement or the Award Memorandum is
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

 

8



--------------------------------------------------------------------------------

  (e) Any remedies available to the Company under the Plan or this Agreement are
cumulative and are in addition to, and are not affected by, the other rights and
remedies available to the Company under the Plan, this Agreement, by law or
otherwise.

 

  (f) This Agreement and the Award Memorandum shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to
conflict of law provisions.

 

  (g) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Prospectus for the Plan is accessible
on the Company’s administrative agent’s website (www.netbenefits.fidelity.com)
in the “forms library” and a paper copy is available upon request.

 

  (h) This Agreement and the Award Memorandum shall be binding upon and inure to
the benefit of any successor or assign of the Company and to any heir,
distributee, executor, administrator or legal representative entitled by law to
your rights hereunder.

 

  (i) You understand that, under the terms of the Plan, this Agreement and the
Award Memorandum, the Company may cancel or rescind this Award and/or the Shares
in certain circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.

Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your receipt
of Shares. You must log on to our administrative agent’s website and accept the
terms and conditions of this Agreement, the Award Memorandum and the Plan within
120 calendar days of your Award Grant Date. If you do not accept the terms and
conditions of this Agreement, the Award Memorandum and the Plan within such
time, this Award will be forfeited and immediately terminate.

 

9